Citation Nr: 1016388	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-18 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
mental retardation/a learning disorder and an acquired 
psychiatric disorder, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the Veteran testified 
at a Travel Board hearing before the undersigned.  In May 
2007, the Board remanded this case.  

The issue of entitlement to service connection for mental 
retardation/a learning disorder and an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1986 and May 1987 rating decisions, the RO 
denied a claim for service connection for mental retardation; 
the Veteran perfected an appeal.

2.  In April 1989, the Board denied the appeal, 
recharacterized as a claim for "a learning disorder."

3.  In March 1990, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for learning and acquired psychiatric disorders.

4.  Evidence submitted since the RO's March 1990 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The RO's March 1990 rating decision which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for learning and acquired 
psychiatric disorders is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has been received since the 
RO's March 1990 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
mental retardation/a learning disorder and an acquired 
psychiatric disorder, the Veteran's claim is being granted to 
the extent that it is reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In a rating decision dated in December 1986, the RO denied 
service connection for mental retardation, noting that the 
service treatment records were "negative for an acquired 
psychiatric condition."  In April 1987, the Veteran 
requested to amend his claim for service connection to 
include aggravation of his mental disorder/learning 
disability.  In May 1987, the RO again denied a claim for 
service connection for mental retardation.  The Veteran 
perfected an appeal to the Board.

In April 1989, the Board denied the claim, which it 
recharacterized as a claim for "a learning disorder," 
noting that this was a congenital disability and not an 
acquired disability for which service connection may be 
granted.  The Board's decision is final.  See 38 U.S.C.A. § 
7104(b).

In September 1989, the Veteran sought to reopen his claim.  
In March 1990, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for "learning and acquired psychiatric 
disorders," stating that the records did not show that 
learning or psychiatric disorders were incurred in or 
aggravated by service.  Evidence of record at that time 
showed that the Veteran suffered from various disorders, 
including mental retardation, a personality disorder, and a 
dysthymic disorder.  The Veteran did not appeal that rating 
decision; thus, the March 199O RO decision is final.  See 38 
U.S.C.A. § 7105.

In January 1998, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for "mental retardation."  The Veteran perfected 
an appeal to that decision.  Specifically, in March 1998, a 
timely notice of disagreement was received; a statement of 
the case was issued, and in September 1998, a timely 
substantive appeal was received.  See 38 C.F.R. §§ 19.30, 
20.200, 20.201, 20.202.

As noted in the Board's May 2007 Remand decision, for unclear 
reasons, the appeal was not placed on the Board's docket, and 
in April 1999, the RO denied a claim for service connection 
for an acquired psychiatric disorder claimed as a 
schizoaffective disorder.  In a rating decision dated in 
December 2002, the RO denied a claim for service connection 
for a general anxiety disorder and depression.  The Veteran 
appealed this decision.

In summary, the Veteran has appealed the RO's January 1998 RO 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for mental retardation.  
The RO's subsequent denials of claims for an acquired 
psychiatric disorder claimed as a schizoaffective disorder 
and a general anxiety disorder and depression, have been 
incorporated into the scope of the disability in issue, which 
is more accurately characterized as indicated on the front 
page of this decision.  As noted above, the final RO decision 
in March 1990 denied service connection for both a learning 
disability and an acquired psychiatric disorder.  This is the 
last final decision of record in light of the timely appeal 
of the January 1998 rating decision.  

The Board further notes that in final decisions dated in 
October 1988 and February 1992, the RO denied claims for 
service connection for post-traumatic stress disorder (PTSD), 
and that in April 1999, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for PTSD.  These decisions were all unappealed, and are also 
final.  See 38 C.F.R. § 7105(c).  There is no new diagnosis 
of PTSD and the Veteran has not indicated that he is seeking 
service connection for PTSD.  At his Travel Board hearing, it 
was indicated that service connection was being sought for an 
acquired psychiatric disorder to include psychosis, anxiety 
disorder, and depression.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence has been amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2009).  The 
Veteran's current application to reopen the claim of service 
connection was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of private medical records, VA medical records, and lay 
evidence.  In pertinent part, the medical evidence includes 
diagnoses of psychiatric disorders which are new to the 
record.  Medical records of the Group Health Cooperative 
diagnosed the Veteran as having schizoaffective disorder 
(citing psychotic manifestations) as well as depression and 
anxiety.  A December 1998 VA examination also diagnosed the 
Veteran as having a schizoaffective disorder and a reading 
disorder.  VA outpatient records have documented diagnoses of 
a psychosis, not otherwise specified, generalized anxiety 
disorder, and anxiety and depression.  

The lay evidence consists of a letter from the Veteran's 
sister, from S.E.B., and from his mother, who also submitted 
hearing testimony.  In sum and in pertinent part, it was 
acknowledged that the Veteran had a learning disorder when he 
entered service.  However, due to his learning problem, he 
was ridiculed and treated very poorly.  This caused him to 
react in a depressive and in a panicky way.  He was 
emotionally stressed and unable to handle pressure from that 
point forward.  It was their impression and observation that 
his inservice experiences resulted in or aggravated a 
preexisting psychiatric disability.  Post-service, his mother 
indicated that the Veteran had a breakdown.  The Veteran 
himself indicated that he was not mentally retarded and had 
finished high school and community college.  He submitted his 
high school and community college certificates.  

The additional evidence is new and material.  It establishes 
that the Veteran has diagnosed psychiatric disabilities which 
are not congenital in nature (the basis of the Board's 
decision) and which are new to the record and not considered 
at the time of the March 1990 RO decision.  The current 
examiners have determined that the Veteran suffers from a 
psychosis, variously diagnosed as schizoaffective disorder 
with psychotic features and as a psychosis, not otherwise 
specified.  He also has related anxiety and depression.  The 
evidence previously of record in March 1990, showed that 
dysthymia, an earlier diagnosis was made within one year of 
his separation from service.  Psychosis is presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence, including the medical and lay evidence, 
suggests that a psychosis may have been present in the 
initial post-service year.  This matter was not previously 
considered in March 1990 as there was no diagnosis of a 
psychosis of record.  However, that is the current 
characterization of the Veteran's psychiatric disability.  
Therefore, the evidence submitted since the RO's March 1990 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence has been received since the 
March 1990 rating decision, and the claim of service 
connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000).


ORDER

The application to reopen the claim of service connection for 
mental retardation/a learning disorder and an acquired 
psychiatric disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The claim of service connection for mental retardation/a 
learning disorder and an acquired psychiatric disorder has 
been reopened.  The Veteran has submitted correspondence, 
which was received at the Board in February 2010 in which he 
indicated that he would be submitting additional private 
medical evidence on his behalf.  As such, he should be 
provided the opportunity to do so.

In addition, because this case presents complex medical and 
unresolved factual questions and since the Board is precluded 
from reaching its own unsubstantiated medical conclusions, 
further development is required.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 
546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The evidence is in conflict regarding whether 
the Veteran had a preexisting psychiatric disability prior to 
entering service and whether it was aggravated therein; 
whether the Veteran had a disability resulting from a mental 
disorder that was superimposed upon a preexisting learning 
disorder/mental retardation disorder/personality disorder; 
whether a psychiatric disability was initially incurred 
during service; whether a psychosis had its initial 
manifestations in the post-service year; or whether any 
current diagnosis is otherwise etiologically related to 
service.  As such, the Veteran should be afforded a VA 
psychiatric examination to make this complex assessment.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be provided the 
opportunity to submit the private medical 
evidence to which he referred in his 
February 2010 correspondence to the Board 
(i.e., Eastside Mental Health and Group 
Health Mental Health).  

2.  Thereafter, schedule the Veteran for 
a VA examination by a psychiatrist.  The 
claims file must be made available to the 
doctor and the doctor should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests 
should be accomplished.  The doctor 
should provide answers to the following:

Please identify all current psychiatric 
disorders found to be present, i.e., 
generalized anxiety disorder, anxiety, 
depression, schizoaffective disorder, 
learning disorder, mental retardation, 
personality disorder, etc.

Acquired psychiatric disorder(s)

(i)  Does the Veteran have an acquired 
psychiatric disorder which preexisted his 
entry into service in September 1983?

(ii)  If the Veteran has an acquired 
psychiatric disorder which preexisted his 
entry into service, did it undergo a 
permanent increase in disability during 
service?  If so, was the increase in 
disability due to the natural progress of 
the disease, or was the increase in 
disability beyond the natural progress of 
the disease?  

(iii)  Is it at least as likely as not 
(50% or greater probability) that any 
current acquired psychiatric disorder had 
its clinical onset during active service 
or is related to any in-service disease, 
event, or injury?

(iv)  Is it at least as likely as not 
(50% or greater probability) that a 
psychosis was manifest within the first 
year following the Veteran's separation 
from service, i.e., from August 1986 and 
August 1987?  In providing this opinion, 
please discuss whether the diagnosis of 
dysthymia in the initial post-service 
year was an earlier manifestation of any 
currently diagnosed psychosis.  

Congenital defect and/or personality 
disorder

(i)  If the Veteran has a learning 
disorder and/or mental retardation, is 
this congenital in nature?  

(ii)  If the Veteran has a congenital 
learning disorder and/or mental 
retardation, and/or a personality 
disorder, was it was subject to a 
superimposed disease or injury during 
service?  If so, please describe the 
resultant disability.

The doctor should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to 
the doctor for completion of the inquiry.

4.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


